SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
167
CA 10-01375
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


KENWORTH OF BUFFALO, NY, INC.,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

HYDROACOUSTICS, INC.,
DEFENDANT-RESPONDENT.
---------------------------------
HYDROACOUSTICS, INC., THIRD-PARTY
PLAINTIFF-RESPONDENT,

                     V

ANTHONY J. COSTELLO & SON (MAX)
DEVELOPMENT, LLC, THIRD-PARTY
DEFENDANT-APPELLANT.


STEPHEN E. HALL, ROCHESTER, FOR THIRD-PARTY DEFENDANT-APPELLANT.

GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (HUGH C. CARLIN OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.

UNDERBERG & KESSLER LLP, BUFFALO (COLIN D. RAMSEY OF COUNSEL), FOR
DEFENDANT-RESPONDENT AND THIRD-PARTY PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered March 31, 2010. The order, inter alia, denied
the motion of third-party defendant for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on June 10, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   July 1, 2011                         Patricia L. Morgan
                                                Clerk of the Court